On Petition eor a Rehearing.
Lotz, J.
The appellant has filed a petition for a rehearing, and, with great earnestness, contends that the former opinion should be withdrawn', and that the cause should be reversed for the improper exclusion of the proffered evidence of the witness, Mrs. McCormack. It is insisted *609that the trial court proceeded upon the theory that evidence of the appellee’s physical condition could not be given unless fraud was pleaded as a defense. It is true that the record shows that the court, during the progress of the trial, made some remarks to this effect, in the presence of the jury, hut appellant did not object or except to any statement of this kind made by the court. The court, however, upon another theory, permitted evidence of the physical condition of the appellee to go to the jury, and her physical condition was fully shown by a number of witnesses. In reviewing the evidence, we do not see how it could have been much more fully shown upon any theory. The evidence was in the case, and the jury were fully informed of her physical condition. The theory upon which it was admitted is immaterial. "When it was in evidence, it was in for all purposes, and if appellant desired to have the jury to consider it in mitigation, he should have asked the court to instruct the jury to that effect. He made no request of this kind. Indeed, in his original brief, he does not contend that this evidence was proper in mitigation, but upon the theory that it had a tendency to rebut the probability that he would make a promise to marry the appellee, knowing her affliction. The terrible disease with which appellee was afflicted was admitted by her, and the proffered evidence could only have one purpose, to show a greater intensity of the disease. Epilepsy is a disease of that character which causes the greatest apprehension on the part of those so affected, and their friends. It is not so much the intensity as the dread character of the disease itself that causes alarm. Appellee freely admitted her affliction, and that she suffered intensely from it on many occasions. "What more could the appellant ask on this score ? If the jury failed to consider appellee’s physical condition in mitigation, it may have been because the appellant did not request it to be done. The *610court at no time made a ruling that the jury could not consider appellee’s physical condition in mitigation of' damages; nor clo we think this evidence was proper as •tending to impeach or contradict the appellee. When the material fact is admitted, no impeachment or contradiction is possible concerning such fact. We still adhere to our original opinion that the ruling was harmless in the light of the facts disclosed by the record.
Filed May 13, 1893.
Ross, J. — I can not concur in the opinion overruling the motion for a rehearing.
Reinhakd, C. J., is of the opinion that a rehearing should be granted upon the grounds expressed in his dissenting opinion.